Per Curiam:
The plaintiff having failed to show that the property is inadequate security for the amount due upon the bond and mortgage was not entitled to have a receiver of the property appointed. The order should he reversed, with ten dollars costs and disbursements, and the motion to vacate the order appointing a receiver granted, with ten dollars costs, with leave, however, to the plaintiff to renew the application in case the defendant should unreasonably defend the action. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to renew as stated in opinion. Settle order on notice.